Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
June 23, 2013, by and between Hawaii Parent Corp., a Delaware corporation
(“Parent”), and the undersigned stockholder (“Holder”) of Keynote Systems, Inc.,
a Delaware corporation (the “Company”).

 

RECITALS

 

Pursuant to an Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”), by and among Parent, Hawaii Merger Corp., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company, Merger Sub is merging with and into the Company (the “Merger”) and the
Company, as the surviving corporation of the Merger, will thereby become a
wholly-owned subsidiary of Parent.  Concurrently with the execution and delivery
of the Merger Agreement and as a condition and inducement to Parent and Merger
Sub to enter into the Merger Agreement, Parent has required that Holder enter
into this Agreement.  Holder is the beneficial owner (within the meaning of
Rule 13d-3 of the Exchange Act) of such number of shares of the outstanding
Common Stock, par value $0.001 per share, of the Company as is indicated beneath
Holder’s signature on the last page of this Agreement (the “Shares”), provided
that Shares subsequently transferred as permitted by, and in accordance with,
Section 1(b) below shall, from and after such transfer, cease to be considered
“Shares” under this Agreement.  Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Merger Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

1.                                      Agreement to Retain Shares.

 

(a)                                 Transfer.  During the period beginning on
the date hereof and ending on the earlier to occur of (i) the Effective Time and
(ii) the Expiration Date (as defined in Section 4), (1) except as contemplated
by the Merger Agreement, and except as provided in Section 1(b), Holder agrees
not to, directly or indirectly, sell, transfer, exchange or otherwise dispose of
(including by merger, consolidation or otherwise by operation of law) the Shares
or any New Shares (as defined below), and (2) Holder agrees not to, directly or
indirectly, grant any proxies or powers of attorney, deposit any of the Shares
into a voting trust or enter into a voting agreement with respect to any of the
Shares, or enter into any agreement or arrangement providing for any of the
actions described in this clause (2) (other than as required to comply with
Section 2(a)).

 

(b)                                 Permitted Transfers.  Section 1(a) shall not
prohibit a transfer of Shares or New Shares (as defined below) by Holder to
(i) any family member or trust for the benefit of any family member, (ii) any
stockholder, member or partner of any Holder which is an entity,(iii) any
Affiliate of Holder or (iv) any person or entity if and to the extent required
by any non-consensual Order, by divorce decree or by will, intestacy or other
similar Law, so long as, in the case of the foregoing clauses (i), (ii) and
(iii), the assignee or transferee agrees to be bound by the terms of this
Agreement and executes and delivers to the parties hereto a written consent
memorializing such agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  New Shares.  Holder agrees that any shares
of Company Common Stock that Holder purchases or with respect to which Holder
otherwise acquires record or beneficial ownership (but excluding shares of
Company Common Stock underlying unexercised Company Common Stock Options (until
such time as any such Company Common Stock Options are exercised and the
underlying shares of Company Common Stock are acquired by Holder)) after the
date of this Agreement and prior to the earlier to occur of (i) the Effective
Time and (ii) the Expiration Date (“New Shares”) shall be subject to the terms
and conditions of this Agreement to the same extent as if they comprised the
Shares.

 

2.                                      Agreement to Vote Shares.

 

(a)                                 Until the earlier to occur of the Effective
Time, the Expiration Date and a Company Adverse Recommendation Change that is
not rescinded or otherwise withdrawn, at every meeting of the stockholders of
the Company called with respect to any of the following, and at every
adjournment thereof, and on every action or approval by written consent of the
stockholders of the Company with respect to any of the following, Holder shall
appear at such meeting (in person or by proxy) and shall vote or consent the
Shares and any New Shares (i) in favor of adoption of the Merger Agreement and
(ii) against any Acquisition Proposal (the “Covered Proposals”).  This Agreement
is intended to bind Holder as a stockholder of the Company (and not in any other
capacity such as a director or officer of the Company) and only with respect to
the Covered Proposals.  Except as expressly set forth in clauses (i) and (ii) of
this Section 2, Holder shall not be restricted from voting in favor of, against
or abstaining with respect to any other matter presented to the stockholders of
the Company.

 

(b)                                 Holder further agrees that, until the
earlier to occur of the Effective Time and the Expiration Date, Holder will not,
and will not permit any entity under Holder’s control to, (A) solicit proxies or
become a “participant” in a “solicitation” (as such terms are defined in
Rule 14A under the Exchange Act) in opposition to any Covered Proposal,
(B) initiate a stockholders’ vote with respect to an Acquisition Proposal or
(C) become a member of a “group” (as such term is used in Section 13(d) of the
Exchange Act) with respect to any voting securities of the Company with respect
to an Acquisition Proposal.

 

3.                                      Representations, Warranties and
Covenants of Holder.  Holder hereby represents, warrants and covenants to Parent
that Holder (i) is the beneficial owner of the Shares, which, at the date of
this Agreement and at all times up until the earlier to occur of
(A) the Effective Time and (B) the Expiration Date, will be free and clear of
any liens, claims, options, charges or other encumbrances (other than those
created by this Agreement) and (ii) as of the date hereof does not own of record
or beneficially any shares of outstanding capital stock of the Company other
than the Shares (excluding shares as to which Holder currently disclaims
beneficial ownership in accordance with applicable law).  Holder has the legal
capacity, power and authority to enter into and perform all of Holder’s
obligations under this Agreement.  This Agreement has been duly and validly
executed and delivered by Holder and constitutes a valid and binding agreement
of Holder, enforceable against Holder in accordance with its terms, subject to
(a) laws of general application relating to bankruptcy, insolvency and the
relief of debtors and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

2

--------------------------------------------------------------------------------


 

4.                                      Termination.  This Agreement shall
terminate automatically and shall have no further force and effect as of the
earliest to occur of (i) the termination of the Merger Agreement in accordance
with the terms and provisions thereof, (ii) the notification by Parent to the
Company that it is not willing or not able to proceed with the Merger on
substantially the terms set forth in the Merger Agreement, including by advising
the Company that it is unwilling to proceed with the Merger unless the Merger
Consideration is reduced or changed in form, (iii) any waiver, change or
amendment to the terms or conditions of the Merger Agreement that adversely
affects Holder (including any reduction in the Merger Consideration, but
excluding any extension of the Outside Termination Date pursuant to the Merger
Agreement), (iv) immediately following the Stockholders Meeting, including any
adjournment or postponement thereof and (v) the Outside Termination Date (the
earliest of such dates, the “Expiration Date”).

 

5.                                      Fiduciary Duties.  Notwithstanding
anything in this Agreement to the contrary:  (i) Holder makes no agreement or
understanding herein in any capacity other than in Holder’s capacity as a
beneficial owner of the Shares, (ii) nothing in this Agreement shall be
construed to limit or affect the Holder’s rights and obligations as a director,
officer, or other fiduciary of the Company, and (iii) Holder shall have no
liability to Parent, Merger Sub or any of their Affiliates under this Agreement
as a result of any action or inaction by Holder acting in his capacity as a
director, officer, or other fiduciary of the Company.

 

6.                                      Miscellaneous.

 

(a)                                 Amendments and Waivers.  Any term of this
Agreement may be amended or waived with the written consent of the parties
hereto or their respective successors and assigns.  Any amendment or waiver
effected in accordance with this Section 6(a) shall be binding upon the parties
and their respective successors and assigns.

 

(b)                                 Governing Law; Venue.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law thereof.  Each
of the parties hereto (i) consents to submit to the personal jurisdiction of any
federal court located in the State of Delaware or any Delaware state court in
the event any dispute arises out of this Agreement, (ii) agrees that it shall
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (iii) agrees that it shall not bring
any action relating to this Agreement in any court other than a federal or state
court sitting in the State of Delaware.

 

(c)                                  Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

(d)                                 Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be deemed sufficient upon
receipt, when delivered personally or by courier, overnight delivery service or
confirmed facsimile, or 72 hours after being deposited in the regular mail as
certified or registered mail with postage prepaid, if such notice is addressed
to the party to be notified at such party’s address or facsimile number as set
forth below, or as subsequently modified by written notice.

 

(f)                                   Severability.  If one or more provisions
of this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith, in order to maintain the
economic position enjoyed by each party as close as possible to that under the
provision rendered unenforceable. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(g)                                  No Ownership Interest.  Nothing contained
in this Agreement shall be deemed to vest in Parent or any of its Affiliates any
direct or indirect ownership or incidence of ownership of or with respect to any
Shares or New Shares.  All rights, ownership and economic benefit of and
relating to the Shares and any New Shares shall remain vested in and belong to
Holder, and Parent shall have no authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority with respect to Holder in the
voting of any Shares or New Shares, except as specifically provided herein and
in the Merger Agreement.

 

(h)                                 Specific Performance.  Each of the parties
hereto recognizes and acknowledges that a breach of any covenants or agreements
contained in this Agreement will cause Parent and Merger Sub to sustain damages
for which they would not have an adequate remedy at law for money damages, and
therefore each of the parties hereto agrees that in the event of any such breach
Parent shall be entitled to the remedy of specific performance of such covenants
and agreements and injunctive and other equitable relief in addition to any
other remedy to which they may be entitled, at law or in equity.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed on the date first above written.

 

 

HAWAII PARENT CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

Thoma Bravo, LLC

 

600 Montgomery Street, 32nd Floor

 

San Francisco, CA 94111

 

Telephone:

(415) 263-3660

 

Facsimile:

(415) 392-6480

 

Attention:

Seth Boro

 

 

Chip Virnig

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

“HOLDER”

 

 

 

 

 

Name:

 

 

 

Holder’s Address for Notice:

 

 

 

 

 

Facsimile:

 

 

Attention:

 

 

Shares owned of record:

 

Beneficially owned shares:

Class of Shares

 

Number

 

Class of Shares

 

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

SPOUSAL CONSENT

 

The undersigned represents that the undersigned is the spouse of:

 

                                                                          
Name of Holder

 

and that the undersigned is familiar with the terms of the Voting Agreement (the
“Agreement”), entered into as of June 23, 2013, by and among Hawaii Parent
Corp., a Delaware corporation, and the undersigned’s spouse.  The undersigned
hereby agrees that the interest of the undersigned’s spouse in all property
which is the subject of the Agreement shall be irrevocably bound by the terms of
the Agreement and by any amendment, modification, waiver or termination signed
by the undersigned’s spouse.  The undersigned further agrees that the
undersigned’s community property interest in all property which is the subject
of the Agreement shall be irrevocably bound by the terms of the Agreement, and
that the Agreement shall be binding on the executors, administrators, heirs and
assigns of the undersigned.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

Dated:                             , 2013

 

 

Name:

 

--------------------------------------------------------------------------------